W. Allen, J.
The court properly ruled that, if Rowena Mack was the daughter of the plaintiff’s mother’s sister, the marriage between her and the plaintiff was null and void. It was made so by the statute of New Hampshire, where the marriage was contracted.
The evidence offered to prove the death of Quimby should have been excluded. It was evidence of a report in the community, not shown to have been accepted by, or known to, the family of Quimby, of the place and manner of his recent death This does not come within any exception which allows declarations of deceased members of a family, or reputation in the family, to be received as evidence of facts relating to pedigree, but under the general rule that hearsay evidence and common rumor are incompetent to prove particular facts.

Exceptions sustained.